

116 SRES 688 ATS: Designating September 25, 2020, as “National Lobster Day”.
U.S. Senate
2020-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 688IN THE SENATE OF THE UNITED STATESSeptember 10, 2020Mr. King (for himself, Ms. Collins, Ms. Hassan, Mr. Murphy, Mr. Reed, Mr. Blumenthal, Mrs. Shaheen, Mr. Whitehouse, Mr. Markey, and Ms. Warren) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating September 25, 2020, as National Lobster Day.Whereas lobstering has served as an economic engine and family tradition in the United States for centuries;Whereas thousands of families in the United States make their livelihoods from catching, processing, or serving lobsters;Whereas the lobster industry employs people of all ages year-round, and many harvesters begin fishing as children and stay in the industry for their entire working lives;Whereas historical lore notes that lobster likely joined turkey on the table at the very first Thanksgiving feast in 1621, and lobster continues to be a mainstay during many other holiday traditions;Whereas responsible resource management practices beginning in the 1600s have created one of the most sustainable fisheries in the world;Whereas, throughout history, Presidents of the United States have served lobster at their inaugural celebrations and state dinners with international leaders;Whereas lobster is an excellent, versatile source of lean protein that is low in saturated fat and high in vitamin B12;Whereas lobster is continually incorporated into trending recipes such as pho, gnocchi, hummus, and fried lobster and waffles;Whereas the peak of the lobstering season in the United States occurs in late summer;Whereas the growing reputation of the American lobster as a unique, high-quality, and healthy food has increased consumption of, and driven demand for, the American lobster internationally;Whereas the Unicode Consortium added a lobster to its emoji set in 2018 in recognition of the popularity of the species around the world;Whereas countless people in the United States enjoy lobster rolls to celebrate summer, from beaches to backyards and from fine dining restaurants to lobster shacks;Whereas lobsters inspire children’s books and characters in television shows in the United States;Whereas lobsters have inspired artists in the United States and throughout the world for hundreds of years;Whereas lobsters have been, and continue to be, used as mascots for sports teams;Whereas lobsters inspire festivals across the United States where people come together to celebrate their love for the crustacean, from Maine to New York, down to Texas and Florida, and all the way to California; andWhereas lobster is a staple on the menus of beloved restaurants across the United States and in kitchens across the United States as well, bringing families and friends together: Now, therefore, be it That the Senate—(1)designates September 25, 2020, as National Lobster Day; and(2)encourages the people of the United States to observe the day with appropriate ceremonies and activities. 